            Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 1 of 31




                               UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF NEW YORK

 DWAYNE KOMURKE,
                                                       Case No.:
                             Plaintiff,
                                                       COMPLAINT FOR:
              v.
                                                       (1) Breach of Fiduciary Duties
 AERPIO PHARMACEUTICALS INC.,                          (2) Aiding and Abetting Breach of
 STEVEN PRELACK, CALEY CASTELEIN,                          Fiduciary Duties
 CHERYL COHEN, ANUPAM DALAL,                           (3) Violation of § 14 (a) of the Securities
 PRAVIN DUGEL, ASPEN MERGER                                Exchange Act of 1934
 SUBSIDIARY, INC., and AADI
 BIOSCIENCE, INC.,                                     (4) Violation of § 20(a) of the Securities
                                                           Exchange Act of 1934

                             Defendants.               DEMAND FOR JURY TRIAL



       Plaintiff, Dwayne Komurke (“Plaintiff”), by and through his attorneys, alleges upon

information and belief, except for those allegations that pertain to him, which are alleged upon

personal knowledge, as follows:

                                   SUMMARY OF THE ACTION

       1.          Plaintiff brings this stockholder action against Aerpio Pharmaceuticals, Inc.

(“Aerpio” or the “Company”), the Company’s Board of Directors (the “Board” or the “Individual

Defendants”), Aadi Bioscience, Inc. (“Parent”), through Aspen Merger Subsidiary, Inc. (“Merger

Sub,” and together with Parent, “Aadi,” and with Aerpio and Individual Defendants, the

“Defendants”), for violations of Sections 14(a) and 20(a) of the Securities and Exchange Act of

1934 (the “Exchange Act”), and for breaches of fiduciary duty as a result of the Individual

Defendants’ efforts to sell the Company to Aadi as a result of an unfair process for an unfair price,

and to enjoin an upcoming stockholder vote on an all stock proposed transaction (the “Proposed

Transaction”).




                                              -1-
                                           COMPLAINT
            Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 2 of 31




       2.       The terms of the Proposed Transaction were memorialized in a May 17, 2021, filing

with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, shareholders of Aadi will receive shares of newly issued Aerpio common stock in a

reverse merger, where shareholders of Aadi will own approximately 66.8% and shareholders of

Aerpio will own approximately 33.2% of the combined company. Following the closing of the

concurrent PIPE financing, Aerpio shareholders will own approximately 14.7% of the combined

company.

       3.       Thereafter, on June 21, 2021, Aerpio filed a Preliminary Proxy Statement on Form

PREM14A (the “Preliminary Proxy Statement”) with the SEC in support of the Proposed

Transaction.

       4.       Plaintiff alleges that the Individual Defendants (defined herein) have breached their

fiduciary duties by agreeing to the Proposed Transaction based on a flawed process which will

result in inadequate compensation for Plaintiff in his capacity as a Company stockholder. As such,

Plaintiff is entitled to enjoin the Proposed Transaction or, alternatively, to recover damages in the

event that the transaction is consummated.

       5.       The dubious nature of the Proposed Transaction is laid bare considering the

complete lack of merger consideration provided to Aerpio stockholders. Notably the only effect

that the consummation of the Proposed Transaction will have on Plaintiff’s shares of Aerpio is to

make them less valuable by diluting them. Specifically, the entirety of the merger consideration

will be composed of new stock of Aadi after it is transformed from a non-public company into a

public company through the Proposed Transaction.

       6.       In approving the Proposed Transaction, the Individual Defendants have breached




                                              -2-
                                           COMPLAINT
            Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 3 of 31




their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

sell Aerpio without first taking steps to ensure that Plaintiff in his capacity as a Company public

stockholder would obtain adequate, fair and maximum consideration under the circumstances; and

(ii) engineering the Proposed Transaction to benefit themselves and/or Aadi without regard for

Aerpio public stockholders. Accordingly, this action seeks to enjoin the Proposed Transaction and

compel the Individual Defendants to properly exercise their fiduciary duties to Plaintiff and other

Aerpio stockholders.

       7.       Next, it appears as though the Board has entered into the Proposed Transaction to

procure for itself and senior management of the Company significant and immediate benefits with

no thought to Plaintiff, as well as the Company’s public stockholders. For instance, pursuant to

the terms of the Merger Agreement, upon the consummation of the Proposed Transaction,

Company Board Members and executive officers will be able to exchange all Company equity

awards for the merger consideration.

       8.       In violation of their fiduciary duties, Defendants caused to be filed the materially

deficient Preliminary Proxy Statement on June 21, 2021 with the SEC in an effort to Plaintiff, to

vote in favor of the Proposed Transaction. The Preliminary Proxy Statement is materially

deficient, deprives Plaintiff of the information necessary to make an intelligent, informed and

rational decision of whether to vote in favor of the Proposed Transaction, and is thus in breach of

Defendants fiduciary duties. As detailed below, the Preliminary Proxy Statement omits and/or

misrepresents material information concerning, among other things: (a) the sales process and in

particular certain conflicts of interest for management; (b) the financial projections for Aerpio and

Aadi, provided by Aerpio and Aadi to the Board’s financial advisor Ladenburg Thalmann & Co.

Inc. (“Ladenburg”); and (c) the data and inputs underlying the financial valuation analyses, if any,




                                              -3-
                                           COMPLAINT
            Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 4 of 31




that purport to support the fairness opinions created by Ladenburg and provide to the Company

and the Board.

       9.         Accordingly, this action seeks to enjoin the Proposed Transaction and compel the

Individual Defendants to properly exercise their fiduciary duties to Plaintiff.

       10.        Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff. This action seeks to enjoin the Proposed Transaction or,

in the event the Proposed Transaction is consummated, to recover damages resulting from the

breaches of fiduciary duties by Defendants.

                                              PARTIES

       11.        Plaintiff is a citizen of Texas and, at all times relevant hereto, has been a Aerpio

stockholder.

       12.        Defendant is a biopharmaceutical company focused on developing compounds that

activate Tie2 for indications in which Aerpio believes that activation of Tie2 may have therapeutic

potential. Aerpio is incorporated under the laws of the State of Delaware and has its principal

place of business at 9987 Carver Road, Cincinnati, OH 45242. Shares of Aerpio common stock

are traded on the Nasdaq Stock Exchange under the symbol “ARPO.”

       13.        Defendant Steven Prelack ("Prelack") has been a Director of the Company at all

relevant times. In addition, Prelack serves as the Company’s Chairperson of the Board.

       14.        Defendant Caley Castelein ("Castelein") has been a director of the Company at

all relevant times.

       15.        Defendant Cheryl Cohen (“Cohen") has been a director of the Company at all

relevant times.

       16.        Defendant Anupam Dalal ("Dalal") has been a director of the Company at all




                                               -4-
                                            COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 5 of 31




relevant times.

       17.        Defendant Pravin Dugel (“Dugel”) has been a director of the Company at all

relevant times.

       18.        Defendants identified in ¶¶ 13 - 17 are collectively referred to as the “Individual

Defendants.”

       19.        Defendant Aadi is a clinical stage biopharmaceutical company developing

precision therapies for genetically-defined cancers. Aadi is a Delaware corporation and has its

headquarters in Pacific Palisades, CA.

       20.        Defendant Merger Sub is wholly owned subsidiary of the Company and a party to

the Merger Agreement, created to effectuate the Proposed Transaction.

                                   JURISDICTION AND VENUE

       21.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have. The

Court has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C.

§ 1367.

       22.        Personal jurisdiction exists over each defendant either because the defendants

conduct business in or maintain operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as

to render the exercise of jurisdiction over defendant by this Court permissible under traditional

notions of fair play and substantial justice.

       23.        Venue is proper in this District pursuant to 28 U.S.C. § 1391, because each of the




                                               -5-
                                            COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 6 of 31




Individual Defendants, as Company officers or directors, has extensive contacts within this District

and Aerpio stock is traded on the Nasdaq stock exchange which is located in this District.

                 THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

       24.     By reason of the Individual Defendants’ positions with the Company as officers

and/or directors, said individuals are in a fiduciary relationship with Aerpio and owe the Company

the duties of due care, loyalty, and good faith.

       25.     By virtue of their positions as directors and/or officers of Aerpio, the Individual

Defendants, at all relevant times, had the power to control and influence, and did control and

influence and cause Aerpio to engage in the practices complained of herein.

       26.     Each of the Individual Defendants are required to act with due care, loyalty, good

faith and in the best interests of the Company. To diligently comply with these duties, directors

of a corporation must:

               a. act with the requisite diligence and due care that is reasonable under the

                   circumstances;

               b. act in the best interest of the Company;

               c. use reasonable means to obtain material information relating to a given

                   action or decision;

               d. refrain from acts involving conflicts of interest between the fulfillment

                   of their roles in the Company and the fulfillment of any other roles or

                   their personal affairs;

               e. avoid competing against the company or exploiting any business

                   opportunities of the company for their own benefit, or the benefit of

                   others; and




                                                -6-
                                             COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 7 of 31




               f. disclose to the Company all information and documents relating to the

                    company’s affairs that they received by virtue of their positions in the

                    Company.

       27.     In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of Aerpio, are obligated to refrain from:

               a.      participating in any transaction where the directors’ or officers’

               loyalties are divided;

               b.      participating in any transaction where the directors or officers are

               entitled to receive personal financial benefit not equally shared by the

               Company or its public stockholders; and/or

               c.      unjustly enriching themselves at the expense or to the detriment of

               the Company or its stockholders.

       28.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Aerpio, Plaintiff and the other public stockholders of Aerpio, including their duties of

loyalty, good faith, and due care.

       29.     As a result of the Individual Defendants’ divided loyalties, Plaintiff will not receive

adequate, fair or maximum value for his Aerpio common stock in the Proposed Transaction.

                               SUBSTANTIVE ALLEGATIONS


Company Background

       30.     Aerpio, a biopharmaceutical company, focuses on developing and commercializing

compounds that activate Tie2 for the treatment of ocular disease and vascular stabilization. The

Company's lead product candidate is razuprotafib, a small molecule inhibitor of vascular



                                             -7-
                                          COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 8 of 31




endothelial protein tyrosine phosphatase, which has completed phase IIb clinical trial for the

treatment of non-proliferative diabetic retinopathy, as well as has completed phase II clinical trial

for the treatment of patients with open angle glaucoma/ocular hypertension. It also develops ARP-

1536, a humanized monoclonal antibody that is in preclinical development stage for the treatment

of diabetic vascular complications, including nephropathy and diabetic macular edema; and

bispecific antibody for the treatment for wet age-related macular degeneration and DME through

intravitreal injection. Aerpio has a licensing and collaboration agreement with Gossamer Bio, Inc.

for the development and commercialization of GB004, a selective stabilizer of hypoxia-inducible

factor-1 alpha, which has completed Phase 1b clinical trial for the treatment of inflammatory bowel

disease. The Company is headquartered in Cincinnati, Ohio.

       31.     The Company reported its financial results in its most recent Press Release for the

Fourth Quarter and Full Year 2020 Financial Results. Fourth Quarter ended with $42.6 million in

cash and cash equivalents, as well as top line results from its Phase 2 trial of razuprotafib in open

angle glaucoma and ocular hypertension.

       32.     Aerpio Pharmaceuticals has received a consensus rating of Buy. According to

analysts' consensus price target of $2.75, Aerpio Pharmaceuticals has a forecasted upside of

137.07% from its closing price of $1.16 before the announcement of the Proposed Transaction.

       33.     The pipeline and analyst forecasts are not an anomaly, but rather, are indicative of

a trend of continued success and future potential success by Aerpio. Clearly, the Company is likely

to have tremendous future success and should command a much higher consideration than the

amount contained within the Proposed Transaction.

       34.     Despite this potential, the Individual Defendants have caused Aerpio to enter into

the Proposed Transaction for insufficient consideration.




                                             -8-
                                          COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 9 of 31




The Flawed Sales Process

       35.     As detailed in the Preliminary Proxy Statement, the process deployed by the

Individual Defendants was flawed and inadequate, was conducted out of the self-interest of the

Individual Defendants, and was designed with only one concern in mind – to effectuate a sale of

the Company to by any means necessary irrespective of the price obtained.

       36.     Primarily, the Preliminary Proxy Statement gives no adequate explanation for why

the Board agreed to a transaction in which the public stockholders of the Company, including

Plaintiff, would receive nothing other than the dilution of the value of their shares.

       37.     Moreover, the entirety of the Merger Consideration consists of Aadi stock;

however, Aadi is not a public company. As such, Plaintiff is unable to evaluate the value of the

pro-forma entity (in which he will have a significantly diluted interest), the value of the Merger

Consideration, or whether to vote in favor of the Proposed Transaction.

       38.     In addition, as stated in more detail below, the Preliminary Proxy Statement

provides no projection data for Aerpio itself, making an independent assessment of Aerpio’s

potential standalone future value or the value of the pro-forma entity by Plaintiff all but impossible.

       39.     Notably the Preliminary Proxy Statement indicates that in addition to Ladenburg,

an unnamed “Second Financial Advisor” was engaged by the Company during the sales process.

Despite this, the Preliminary Proxy Statement fails to provide any other relevant information

regarding this engagement, including if this Second Financial Advisor provided a fairness opinion

to the Company Board, what specific valuations or other work was done by the Second Financial

Advisor relating to the sales process, and what compensation was given, or currently owed, to the

Second Financial Advisor by the Company for this engagement.

       40.     The Preliminary Proxy Statement is also unclear as to why multiple financial




                                              -9-
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 10 of 31




advisors were engaged during the sales process.

       41.     Moreover, while the Preliminary Proxy Statement indicates that a Transaction

Committee of independent Board members was created to run the sales process, it fails to provide

sufficient information regarding the Transaction Committee’s powers, including if it had the power

to select or veto any potential strategic alternative prior to review by the full Board.

       42.     In addition, the Preliminary Proxy Statement is also unclear as to the nature of any

non-disclosure agreement entered into between Aerpio and any potentially interested third party,

including Aadi, as part of the sales process, and if the terms of any such agreements differed from

one another, and in what way.

       43.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       44.     On May 17, 2021, Aadi and Aerpio issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       CINCINNATI, Ohio and PACIFIC PALISADES, California, May 17, 2021
       – Aerpio Pharmaceuticals, Inc. (“Aerpio”) (Nasdaq: ARPO), a biopharmaceutical
       company focused on developing compounds that activate Tie2, and Aadi
       Bioscience, Inc. (“Aadi”), a privately-held biopharmaceutical company focusing
       on precision therapies for genetically-defined cancers with alterations in mTOR
       pathway genes, announced their entry into a definitive merger agreement.
       Following the proposed merger, Aerpio will change its name to “Aadi Bioscience,
       Inc.” and the combined public company will focus on advancing Aadi’s lead
       product candidate, FYARROTM (sirolimus albumin-bound nanoparticles for
       injectable suspension; nab-sirolimus; ABI-009).

       In support of the merger, Aerpio has entered into subscription agreements to raise
       $155 million in a Private Investment in Public Equity (PIPE) financing led by Acuta
       Capital Partners and KVP Capital and including Avoro Capital Advisors; Avoro
       Ventures; Venrock Healthcare Capital Partners; BVF Partners, L.P.; Vivo Capital;
       Alta Bioequities, L.P.; Rock Springs Capital; RTW Investments, LP; Acorn
       Bioventures; and Serrado Capital LLC as well as other undisclosed institutional
       investors.



                                             - 10 -
                                           COMPLAINT
 Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 11 of 31




The PIPE financing is expected to be consummated concurrently with the closing
of the merger. Proceeds from the PIPE financing are intended to be used for
commercialization of FYARRO in advanced malignant PEComa and a planned
tumor-agnostic registrational trial in solid tumors harboring inactivating alterations
in the mTOR pathway genes TSC1 and TSC2 expected to be initiated by the end of
2021. Aadi’s first indication, advanced malignant PEComa, is an ultra-rare sarcoma
enriched in TSC1 and TSC2 alterations. Aadi has received Orphan designation,
Fast Track designation and Breakthrough Therapy designation from the FDA for
FYARRO for the treatment of patients with advanced malignant PEComa.
Together with the cash expected from both companies at closing, the net proceeds
of the PIPE financing are expected to fund the company into 2024, enabling
potential approval and commercial launch in PEComa as well as completion of a
registrational trial in tumors harboring TSC1 or TSC2 inactivating alterations.

Caley Castelein, a board member of Aerpio and the proposed chairman of the
combined company stated, “Aerpio’s board of directors diligently undertook a
comprehensive strategic review and has concluded that the proposed transaction
with Aadi is in the best interest of our shareholders. We believe Aadi’s late-stage
development program may offer significant medical benefit to PEComa patients
and      important         potential       for     patients      with       tumors
harboring TSC1 or TSC2 inactivating alterations.”

Dr. Neil Desai, founder and chief executive officer of Aadi, added, “FYARRO met
its safety and efficacy endpoints in our study in patients with advanced malignant
PEComa2 and this finding supports our approach of targeting mTOR pathway
altered cancers with FYARRO. We are excited about the next chapter of growth for
Aadi, thankful for the support of our investors, and are energized to continue to
develop important new treatment options for our patients.”

Anupam Dalal, chief investment officer of Acuta Capital Partners stated, “Together
with a group of renowned institutional investors, we are excited to partner with
Aadi as it advances FYARRO and strives to unlock the potential of mTOR as a
therapeutic target.”

Upon closing of the transaction, the combined company will be led by Aadi’s chief
executive officer, Neil Desai, and headquartered in Los Angeles, California. Aadi’s
board members Neil Desai and Richard Maroun; Aadi’s board observer Karin
Hehenberger; and current Aerpio board members Anupam Dalal and Caley
Castelein will be members of the board of directors of the combined company. In
addition, Behzad Aghazadeh, managing partner of Avoro Capital Advisors and
Avoro Ventures, will also join the board of the combined company upon the closing
of the transaction.

About the Proposed Transaction
Under the terms of the merger agreement, shareholders of Aadi will receive shares
of newly issued Aerpio common stock. On a pro forma basis, shareholders of Aadi



                                     - 11 -
                                   COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 12 of 31




       will own approximately 66.8% and shareholders of Aerpio will own approximately
       33.2% of the combined company upon the closing of the merger, prior to the
       additional PIPE financing transaction. Following the closing of the concurrent PIPE
       financing, Aerpio shareholders will own approximately 14.7% of the combined
       company. The actual allocation is subject to adjustment based on Aerpio’s cash
       balance at the time of closing.
       The terms of the merger agreement contemplate that a non-transferable contingent
       value right (a “CVR”) will be distributed to Aerpio shareholders as of immediately
       prior to the effective time of the merger, entitling CVR holders to receive net
       proceeds received by Aerpio, if any, associated with Aerpio’s legacy assets. The
       terms and conditions of the CVRs will be pursuant to a CVR Agreement Aerpio
       will enter into prior to the closing of the merger (the “CVR Agreement”).

       The merger agreement has been approved by the boards of directors of both
       companies. The transaction is expected to close in the third quarter of 2021, subject
       to approval by Aerpio’s shareholders, the completion of the PIPE financing, and
       customary closing conditions. The PIPE financing is expected to close concurrently
       with, and is conditioned upon, the closing of the merger.

The Inadequate Merger Consideration

       45.     Significantly, the Company’s financial prospects and opportunities for future

growth establish the inadequacy of the merger consideration, as well as it significantly undervalues

the Company by diluting the stockholders’ future interest in the surviving company. Moreover,

the merger consideration does not adequately take into consideration the probable and predicted

financial success of the Company.

       46.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration the Company’s potential financial success given its product pipeline.

       47.     On May 17, 2021, the Company announced in a Press Release that its COVID drug

protects against blood vessel dysfunction, saying, “In a preprint published in medRxiv that has yet

to be peer-reviewed, researchers found that by activating the Tie2 receptor, AKB-9778

(razuprotafib) reversed a prothrombotic state (abnormal blood clotting) induced by COVID-19




                                            - 12 -
                                          COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 13 of 31




plasma in endothelial cells (those that provide signaling between the bloodstream and surrounding

tissue). During inflammation triggered by COVID-19, the Tie2 antagonist angiopoietin-2 (Angpt-

2) is released from activated endothelial cells and inhibits Tie2, which can potential lead to

thrombosis. ‘Our findings provide novel rationale for current trials of Tie2 activating therapy with

AKB-9778 in severe COVID-19 disease,’ the researchers wrote.”

       48.     According to the Press Release for the Proposed Transaction, Aadi founder and

CEO Neil Desai commented on the reasoning for the acquisition, “‘FYARRO met its safety and

efficacy endpoints in our study in patients with advanced malignant PEComa2 and this finding

supports our approach of targeting mTOR pathway altered cancers with FYARRO. We are excited

about the next chapter of growth for Aadi, thankful for the support of our investors, and are

energized to continue to develop important new treatment options for our patients.’ Anupam Dalal,

chief investment officer of Acuta Capital Partners stated, ‘Together with a group of renowned

institutional investors, we are excited to partner with Aadi as it advances FYARRO and strives to

unlock the potential of mTOR as a therapeutic target.’”

       49.     Clearly, the combined company’s future is bright. Unfortunately, Plaintiff will be

highly diluted and not able to fairly take part in that success. It is apparent from these statements

and the facts set forth herein that this deal is designed to maximize benefits for Aadi at the expense

of Aerpio and Plaintiff; Plaintiff as a Aerpio shareholder was not an overriding concern in the

formation of the Proposed Transaction.

Preclusive Deal Mechanisms

       50.     The Merger Agreement contains certain provisions that unduly benefit the Aadi by

making an alternative transaction either prohibitively expensive or otherwise impossible. Notably,

in the event of termination, the merger agreement requires Aerpio to pay up to $2 million to the




                                             - 13 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 14 of 31




Aadi and/or its affiliates, if the Merger Agreement is terminated under certain circumstances.

Moreover, under one circumstance, Aerpio must pay this termination fee even if it consummates

any competing Acquisition Proposal (as defined in the Merger Agreement) within 12 months

following the termination of the Merger Agreement. The termination fee will make the Company

that much more expensive to acquire for potential purchasers. The termination fee in combination

with other preclusive deal protection devices will all but ensure that no competing offer will be

forthcoming.

        51.    The Merger Agreement also contains a “No Solicitation” provision that restricts

Aerpio from considering alternative acquisition proposals by, inter alia, constraining Aerpio’s

ability to solicit or communicate with potential acquirers or consider their proposals. Specifically,

the provision prohibits the Company from directly or indirectly soliciting, initiating, proposing or

inducing any alternative proposal, but permits the Board to consider an unsolicited bona fide

“Acquisition Proposal.”

        52.    Moreover, the Merger Agreement further reduces the possibility of a topping offer

from an unsolicited purchaser. Here, the Individual Defendants agreed to provide to the Aadi

and/or its affiliates information in order to match any other offer, thus providing the Aadi access

to the unsolicited bidder’s financial information and giving Parent the ability to top the superior

offer. Thus, a rival bidder is not likely to emerge with the cards stacked so much in favor of the

Aadi.

        53.    These provisions, individually and collectively, materially and improperly impede

the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and

pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

Company and Plaintiff.




                                             - 14 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 15 of 31




       54.     Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.

Potential Conflicts of Interest

       55.     The breakdown of the benefits of the deal indicate that Aerpio insiders are the

primary beneficiaries of the Proposed Transaction, not Plaintiff or the Company’s public

stockholders. The Board and the Company’s executive officers are conflicted because they will

have secured unique benefits for themselves from the Proposed Transaction not available to

Plaintiff and the public stockholders of Aerpio.

       56.     Notably, Company insiders, currently own large, illiquid portions of Company

stock that will be exchanged for the merger consideration upon the consummation of the Proposed

Transaction. While the Preliminary Proxy Statement provides the following breakdown of stock

ownership, it fails to provide an accounting of the amount of merger consideration they entitle the

Company insiders to.

                                      Shares Beneficially Owned
                                                                          Number      Percentage
       5% Stockholders:
       Satter Entities(1)                                                 5,621,835        11.9%
       Entities affiliated with OrbiMed Private Investments V, LP(2)      5,193,946        11.0%
       Entities affiliated with Avoro Capital Advisors, LLC(3)            4,500,000         9.5%
       Entities affiliated with The Vanguard Group, Inc.(4)               2,711,579         5.7%
       Named Executive Officers and Directors:
       Steven Prelack(5)                                                    107,095            *
       Caley Castelein(6)                                                   391,475            *
       Cheryl Cohen(7)                                                      133,292            *
       Anupam Dalal(8)                                                      113,431            *
       Pravin Dugel(9)                                                      129,351            *
       Joseph Gardner(10)                                                 1,593,140          3.3%
       Kevin Peters(11)                                                     829,021          1.7%
       Regina Marek(12)                                                     301,436            *
       All directors and executive officers as a group (8 persons) (13)   3,598,241          7.2%




       57.     Moreover, upon the consummation of the Proposed Transaction, the Preliminary




                                                  - 15 -
                                                COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 16 of 31




Proxy indicates that each outstanding Company stock option, restricted share, or other equity

award will be canceled and converted into the right to receive certain consideration according to

the merger agreement as follows:

                                                                                       Number of
                                                                        Number of       Shares of
                                                           Number of      Vested     Common Stock
                                                              Shares     Shares of    Underlying
                                                           of Common     Common       Option that
                                                              Stock        Stock     will Accelerate
                                                Option     Underlying   Underlying       Vesting
                   Option          Option       Exercise    Option as   Option as    upon Effective     Total Value
                   Grant          Expiration     Price          of           of          Time of       of Accelerated
Holder Name         Date            Date          ($)       6/14/2021    6/14/2021       Merger        Vesting ($)(1)
Caley Castelein    6/20/2018       6/20/2028       4.00       21,400       21,400              —                 —
                   6/18/2019       6/18/2029       0.96       21,400       21,400              —                 —
                   6/24/2020       6/24/2030       1.22       52,144          —             52,144               —
                   1/31/2021       1/31/2031       1.46       17,857        4,464           13,393               —
Cheryl Cohen       6/20/2018       6/20/2028       4.00       42,800       28,676           14,124               —
                   6/18/2019       6/18/2029       0.96       21,400       21,400              —                 —
                   6/24/2020       6/24/2030       1.22       52,144          —             52,144               —
                   1/31/2021       1/31/2031       1.46       17,857        4,464           13,393               —
                   6/16/2021(2)    6/16/2031       1.86      100,000      100,000              —                 —
Anupam Dalal       6/20/2018       6/20/2028       4.00       21,400       21,400              —                 —
                   6/18/2019       6/18/2029       0.96       21,400       21,400              —                 —
                   6/24/2020       6/24/2030       1.22       52,144          —             52,144               —
                   1/31/2021       1/31/2031       1.46       17,857        4,464           13,393               —
Pravin Dugel      10/23/2014      10/23/2024       1.41       16,742       16,742              —                 —
                   6/20/2018       6/20/2028       4.00       21,400       21,400              —                 —
                   10/6/2018       10/6/2028       2.05        2,500        2,500              —                 —
                   6/18/2019       6/18/2029       0.96       21,400       21,400              —                 —
                   6/24/2020       6/24/2030       1.22       52,144          —             52,144               —
                   1/31/2021       1/31/2031       1.46       17,857        4,464           13,393               —
Steven Prelack     6/20/2018       6/20/2028       4.00       21,400       21,400              —                 —
                   6/18/2019       6/18/2029       0.96       21,400       21,400              —                 —
                   6/24/2020       6/24/2030       1.22       52,144          —             52,144               —
Joseph Gardner     3/22/2012       3/22/2022       1.66        4,710        4,710              —               —
                   3/22/2012       3/22/2022       1.66       23,017       23,017              —               —
                   2/18/2014       2/18/2024       2.11      207,628      207,628              —               —
                  12/14/2017      12/14/2027       5.50      118,112      118,112              —               —
                  12/14/2017      12/14/2027       5.50       16,888       16,888              —               —
                   4/23/2018       4/23/2028       3.59       96,065       74,460           21,605             —
                   4/23/2018       4/23/2028       3.59       53,935       44,290            9,645             —
                   2/15/2019       2/15/2029       3.27       23,107          —             23,107             —
                   2/15/2019       2/15/2029       3.27      126,893       87,500           39,393             —
                   5/14/2019       5/14/2029       1.04      349,350      174,675          174,675             —
                   3/16/2020       3/16/2030       0.52      155,000       45,208          109,792        37,329.28
Regina Marek        8/9/2018        8/9/2028       3.49       80,000       56,667           23,333               —
                   2/15/2019       2/15/2029       3.27       25,485       12,985           12,500               —
                   2/15/2019       2/15/2029       3.27        4,515        4,515              —                 —
                   5/14/2019       5/14/2029       1.04        5,457            1            5,456               —




                                                 - 16 -
                                               COMPLAINT
          Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 17 of 31



                 5/14/2019        5/14/2029      1.04   147,843      76,649            71,194        —
                  5/4/2019         5/4/2029    0.5588    44,300      24,917            19,383    5,838.16
                 3/16/2020        3/16/2030    0.5201    93,000      27,124            65,876   22,391.25
Kevin Peters     3/22/2012        3/22/2022      1.66     1,912       1,912               —          —
                 4/23/2018        4/23/2028      3.59    86,188      65,355            20,833        —
                 4/23/2018        4/26/2028      3.59    13,812      13,812               —          —
                 2/15/2019        2/15/2029      3.27    32,908       6,268            26,640        —
                 2/15/2019        2/15/2029      3.27    92,092      66,649            25,443        —
                 5/14/2019        5/14/2029      1.04         2           1                 1        —
                 5/14/2019        5/14/2029      1.04     6,612         —               6,612        —
                 5/14/2019        5/14/2029      1.04   266,548     133,274           133,274        —
                 5/14/2019        5/14/2029      1.04    56,638      32,933            23,705        —
                 3/16/2020        3/16/2030    0.5201   129,000      37,624            91,376   31,058.70



        58.    In addition, certain employment agreements with certain Aerpio executives, entitle

such executives to severance packages should their employment be terminated under certain

circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Plaintiff and Aerpio

common stockholders and will be paid out as follows:

                                                            Estimated Value of Cash
               Name                                         Severance Payments ($)
               Joseph Gardner, Ph.D.                                              999,350
               Regina Marek                                                       589,153
               Kevin G. Peters, M.D.                                              804,680



        59.    The Preliminary Proxy Statement also fails to adequately disclose communications

regarding post-transaction employment during the negotiation of the underlying transaction must

be disclosed to stockholders. Communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to stockholders. This information is

necessary for Plaintiff to understand potential conflicts of interest of management and the Board,

as that information provides illumination concerning motivations that would prevent fiduciaries

from acting solely in the best interests of the Company’s stockholders

        60.    Thus, while the Proposed Transaction is not in the best interests of Aerpio, Plaintiff

or Company stockholders, it will produce lucrative benefits for the Company’s officers and




                                                - 17 -
                                              COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 18 of 31




directors.

The Materially Misleading and/or Incomplete Preliminary Proxy Statement

        61.    On June 21, 2021, the Aerpio Board and Aadi caused to be filed with the SEC a

materially misleading and incomplete Preliminary Proxy Statement that, in violation of the

Exchange Act and their fiduciary duties, failed to provide Plaintiff in his capacity as a Company

stockholder with material information and/or provides materially misleading information critical

to the total mix of information available concerning the financial and procedural fairness of the

Proposed Transaction.

        Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

        to the Proposed Transaction

        62.    Specifically, the Preliminary Proxy Statement fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Preliminary Proxy Statement fails to disclose:

               a. Adequate reasoning as to why the Board agreed to a transaction in which the

                   public stockholders of the Company, including Plaintiff, would receive nothing

                   other than to have their shares diluted in value;

               b. The Preliminary Proxy Statement fails to give adequate information regarding

                   the engagement of the Second Financial Advisor, or any other not specifically

                   named financial advisor(s), including information regarding:

                        i. What the specific role of the Second Financial Advisor, or any other not

                           specifically named financial advisor(s), was in the sales process;




                                            - 18 -
                                          COMPLAINT
Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 19 of 31




           ii. The analyses performed by the Second Financial Advisor, or any other

               not specifically named financial advisor(s), in connection with the

               Proposed Transaction;

          iii. How much compensation the Second Financial Advisor, or any other

               not specifically named financial advisor(s), was entitled to or has

               already received in compensation for its services throughout the sales

               process;

          iv. The amount of compensation owed to Second Financial Advisor, or any

               other not specifically named financial advisor(s), contingent upon the

               consummation for the Proposed Transaction;

           i. Whether the Second Financial Advisor, or any other not specifically

               named financial advisor(s), has performed past services for any parties

               to the Merger Agreement or their affiliates, including the timing and

               nature of such services, and the amount of compensation received by

               each financial advisor for providing such services;

           ii. Why the engagement of additional advisors was necessary given that

               Ladenburg was already engaged and provided a fairness opinion;

    c. Sufficient information regarding the existence or nature of any non-disclosure

       agreement entered into between Aerpio and any potentially interested third

       party, including Aadi, as part of the sales process, and if the terms of any such

       agreements differed from one another; and

    b. Communications      regarding    post-transaction   employment      during   the

       negotiation of the underlying transaction must be disclosed to stockholders.




                                - 19 -
                              COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 20 of 31




                   This information is necessary for stockholders to understand potential conflicts

                   of interest of management and the Board, as that information provides

                   illumination concerning motivations that would prevent fiduciaries from acting

                   solely in the best interests of the Company’s stockholders.

       Omissions and/or Materially Misrepresentations Concerning Aerpio and Aadi’s Financial

       Projections

       63.     The Preliminary Proxy Statement fails to provide material information concerning

financial projections provided by (or which should have bene provided by) Aerpio management

and relied upon by Ladenburg in its analyses.

       64.     The Preliminary Proxy Statement indicates that in connection with the rendering of

Ladenburg’s fairness opinion, Ladenburg, “Reviewed and analyzed certain internal financial

analyses, projections as to cost and expenses, reports, preliminary internal market opportunity

assumptions and other information concerning Aadi prepared by the management of Aerpio and

its advisors and utilized per instruction of Aerpio.”

       65.     Accordingly, the Preliminary Proxy Statement should have, but fails to provide,

certain information in the projections that Aerpio management provided to the Board and

Ladenburg. Courts have uniformly stated that “projections … are probably among the most

highly-prized disclosures by investors. Investors can come up with their own estimates of discount

rates or [] market multiples. What they cannot hope to do is replicate management’s inside view

of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203

(Del. Ch. 2007).

       66.     Notably, the Preliminary Proxy Statement provides no projection information

whatsoever for Aerpio itself, despite being wholly necessary to determine both the Company’s




                                             - 20 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 21 of 31




potential stand alone value and the value of the pro-forma company, both of which are highly

relevant to Plaintiff as an Aerpio stockholder.

       67.     With regard to the “Unadjusted Aerpio Management Aadi Projections” prepared

by Aerpio Management, the Preliminary Proxy Statement fails to disclose material line items for

the following metrics:

               a. PEComa Revenue, including the specific inputs and assumption used to

                   determine the utilized assumption re: initial 10.0% penetration in 2022 to

                   maximum market penetration of 85.0% in 2031 and assumes a total patient

                   population of 100 patients;

               b. TSCI / TSC2 Revenue, including the specific inputs and assumptions used to

                   determine the utilized assumptions re: initial penetration rate of 1.7% in 2021,

                   which rises to a maximum rate of 83.1% by 2035 with a maximum year-over-

                   year patient population increase of 1.4% assumption as well; and the assumed

                   price increase of approximately 4% year-over-year in the U.S. market with a

                   15% net discount;

               c. Cost of goods sold (“COGS”), including the specific inputs and assumptions

                   used to determine the utilized assumption that the cost of goods sold was

                   assumed to be 18.6% of revenue;

               d. Research and Development (“R&D”), including the specific inputs and

                   assumptions used to determine the utilized assumption that the R&D costs were

                   assumed to be $65.5 million from 2028 onwards;

               e. Net Cash Flows from Operations, including all underlying metrics, inputs, and

                   assumptions;




                                            - 21 -
                                          COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 22 of 31




               f. Taxes, including the specific inputs and assumptions used to determine the

                   utilized assumed tax rate of (28%);

               g. Unlevered Free Cash Flow, including all underlying metrics, inputs, and

                   assumptions, including specifically the inputs and assumptions underlying the

                   statement that “2024 to 2035 were adjusted downward to account for the

                   probability of success given the probability of success for PE Coma (90%) and

                   TSC1 / TSC2 (63.6%), which was determined by analyzing the “Estimation of

                   clinical trial success rates and related parameters” white paper published in

                   2018”; and

               h. Risk Adjusted Unlevered Free Cash Flow, including all underlying metrics,

                   inputs, and assumptions, including specifically the inputs and assumptions

                   underlying the statement that “2024 to 2035 were adjusted downward to

                   account for the probability of success given the probability of success for PE

                   Coma (90%) and TSC1 / TSC2 (63.6%), which was determined by analyzing

                   the “Estimation of clinical trial success rates and related parameters” white

                   paper published in 2018”

       68.     This information is necessary to provide Plaintiff in his capacity as a Company

stockholder a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff was not fully informed as to Defendants’ actions, including those that may

have been taken in bad faith, and cannot fairly assess the process.

       69.     Without accurate projection data presented in the Preliminary Proxy Statement,

Plaintiff is unable to properly evaluate the Company’s true worth, Aadi’s true worth, the accuracy

of Ladenburg’s financial analyses, or make an informed decision whether to vote their Company




                                            - 22 -
                                          COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 23 of 31




stock in favor of the Proposed Transaction. As such, the Board has breached their fiduciary duties

by failing to include such information in the Preliminary Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Ladenburg

       70.     In the Preliminary Proxy, Ladenburg describes its respective fairness opinion and

the various valuation analyses performed to render such opinion. However, the descriptions fail

to include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       71.     With respect to the Implied Total Enterprise Value for Aadi, the Preliminary Proxy

Statement fails to provide sufficient information regarding the following:

               a. Aadi’s projected indebtedness, cash and cash equivalents at closing.

       72.     With respect to the Discounted Cash Flow Analysis for Aadi, the Preliminary Proxy

Statement fails to provide sufficient information regarding the following:

               a. The specific inputs and adjustments made by Aerpio to Aadi’s revenue

                   assumptions in the years 2024 to 2035 by 90% for PEComa and 63.5% for

                   TSC1/TSC2 (calculated by determining the likelihood of approval of each

                   asset) to account for the probability of success given the clinical stage of

                   development of Aadi’s products;

               b. The specific inputs and adjustments made by Aerpio to Aadi’s cost of goods

                   sold, royalty payments, research and development costs, general and

                   administrative and commercialization expenses and then subtracted all the risk-

                   adjusted expenses in the projection period from risk-adjusted revenue;




                                            - 23 -
                                          COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 24 of 31




               c. The specific inputs and adjustments made by Aerpio in determining the

                   assumed 28.0% corporate tax rate for purposes of calculating Aadi’s unlevered

                   free cash flow;

               d. The specific inputs and assumptions used to determine the utilized discount rate

                   range of 12.9 to 16.9%;

               e. The weighted average cost of capital of the selected publicly traded companies;

                   and

               f. The specific inputs and assumptions underlying the assumption that Aadi will

                   have no terminal value after 2035.

       73.     These disclosures are critical for Plaintiff in his capacity as a Company stockholder

to be able to make an informed decision on whether to vote his shares in favor of the Proposed

Transaction.

       74.     Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration truly maximizes stockholder

value and serves his interests. Moreover, without the key financial information and related

disclosures, Plaintiff in his capacity as a Company public stockholders cannot gauge the reliability

of the fairness opinion and the Board’s determination that the Proposed Transaction is in his best

interests. As such, the Board has breached their fiduciary duties by failing to include such

information in the Preliminary Proxy Statement.

                                          FIRST COUNT

                              Claim for Breach of Fiduciary Duties

                              (Against the Individual Defendants)

       75.     Plaintiff repeats all previous allegations as if set forth in full herein.




                                             - 24 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 25 of 31




       76.     The Individual Defendants have violated their fiduciary duties of care, loyalty and

good faith owed to Plaintiff.

       77.     By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff of

the true value of his investment in Aerpio.

       78.     As demonstrated by the allegations above, the Individual Defendants failed to

exercise the care required, and breached their duties of loyalty and good faith owed to Plaintiff by

entering into the Proposed Transaction through a flawed and unfair process and failing to meet

their obligations to make complete and accurate disclosures regarding this process and the data

and analyses underlying the Proposed Transaction.

       79.     Indeed, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff all material information necessary for him to make an informed

decision on whether to tender his shares in favor of the Proposed Transaction.

       80.     The Individual Defendants dominate and control the business and corporate affairs

of Aerpio, and are in possession of private corporate information concerning Aerpio’s assets,

business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and Plaintiff which makes it inherently unfair for them to benefit

their own interests to the exclusion of maximizing stockholder value without the disclosure of all

proper material information.

       81.     By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

obligations toward Plaintiff.

       82.     As a result of the actions of the Individual Defendants, Plaintiff will suffer




                                            - 25 -
                                          COMPLAINT
           Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 26 of 31




irreparable injury in that he has not and will be able to make an informed decision with respect to

the Proposed Transaction.

          83.   Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff, all to the irreparable harm of the Plaintiff.

          84.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury which

Defendants’ actions threaten to inflict.

                                           SECOND COUNT

                 Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                       Against Defendant Aerpio, Aadi, and Merger Sub

          85.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          86.   Defendant Aerpio, Aadi, and Merger Sub knowingly assisted the Individual

Defendants’ breaches of fiduciary duty in connection with the Proposed Acquisition, which,

without such aid, would not have occurred.

          87.   As a result of this conduct, Plaintiff has been and will be damaged in that he has

been and will be prevented from being able to make an informed decision with respect to the

Proposed Transaction.

          88.   Plaintiff has no adequate remedy at law.

                                           THIRD COUNT

                         Violations of Section 14(a) of the Exchange Act

                                      (Against All Defendants)

          89.   Plaintiff repeats all previous allegations as if set forth in full herein.




                                              - 26 -
                                            COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 27 of 31




       90.     Defendants have disseminated the Proxy Statement with the intention of soliciting

stockholders, including Plaintiff, to vote their shares in favor of the Proposed Transaction.

       91.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or

       instrumentality of interstate commerce or of any facility of a national securities

       exchange or otherwise, in contravention of such rules and regulations as the

       [SEC] may prescribe as necessary or appropriate in the public interest or for the

       protection of investors, to solicit or to permit the use of his name to solicit any

       proxy or consent or authorization in respect of any security (other than an

       exempted security) registered pursuant to section 78l of this title.

       92.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any proxy

statement, form of proxy, notice of meeting or other communication, written or oral,

containing any statement which, at the time and in the light of the circumstances under

which it is made, is false or misleading with respect to any material fact, or which omits

to state any material fact necessary in order to make the statements therein not false or

misleading or necessary to correct any statement in any earlier communication with

respect to the solicitation of a proxy for the same meeting or subject matter which has

become false or misleading.

       93.     The Proxy Statement was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that




                                             - 27 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 28 of 31




the Definitive Proxy Statement is materially misleading and omits material facts that are necessary

to render them non-misleading.

       94.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       95.     The Individual Defendants were at least negligent in filing a Proxy Statement that

was materially misleading and/or omitted material facts necessary to make the Definitive Proxy

Statement not misleading.

       96.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, and Plaintiff will be deprived of his entitlement to decide whether to vote his shares in

favor of the Proposed Transaction on the basis of complete information if such misrepresentations

and omissions are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                        FOURTH COUNT

                        Violations of Section 20(a) of the Exchange Act

                               (Against all Individual Defendants)

       97.     Plaintiff repeats all previous allegations as if set forth in full herein.

       98.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Proxy Statement was materially misleading to Plaintiff in his

capacity as a Company stockholder.

       99.     The Individual Defendants were involved in drafting, producing, reviewing and/or




                                             - 28 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 29 of 31




disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy Statement and nevertheless approved, ratified

and/or failed to correct those statements, in violation of federal securities laws. The Individual

Defendants were able to, and did, control the contents of the Proxy Statement. The Individual

Defendants were provided with copies of, reviewed and approved, and/or signed the Proxy

Statement before its issuance and had the ability or opportunity to prevent its issuance or to cause

it to be corrected.

        100.    The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Aerpio’s business, the information contained in its filings with the SEC, and its

public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from Plaintiff and Company, and that the Proxy Statement was misleading. As a result,

the Individual Defendants are responsible for the accuracy of the Proxy Statement and are therefore

responsible and liable for the misrepresentations contained herein.

        101.    The Individual Defendants acted as controlling persons of Aerpio within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Aerpio to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Aerpio and all of its

employees. As alleged above, Aerpio is a primary violator of Section 14 of the Exchange Act and

SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to

section 20(a) of the Exchange Act.




                                             - 29 -
                                           COMPLAINT
         Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 30 of 31




       WHEREFORE, Plaintiff demands injunctive relief, in his favor, and against the

Defendants, as follows:

       A.      Enjoining the Proposed Transaction;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the

fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

       D.      Directing the Individual Defendants to exercise their fiduciary duties to commence

a sale process that is reasonably designed to secure the best possible consideration for Aerpio and

obtain a transaction which is in the best interests of Aerpio and its stockholders, including Plaintiff

       E.      Directing the Individual Defendants to exercise their fiduciary duties to disseminate

a Preliminary Proxy Statement that does not contain any untrue statements of material fact and

that states all material facts required in it or necessary to make the statements contained therein

not misleading;

       F.      Directing defendants to account to Plaintiff for damages sustained because of the

wrongs complained of herein;

       G.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       H.      Granting such other and further relief as this Court may deem just and proper.




                                             - 30 -
                                           COMPLAINT
Case 1:21-cv-05686-JPC Document 1 Filed 06/30/21 Page 31 of 31
